NOTE: This order is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

  UNILOC USA, INC. AND UNILOC SINGAPORE
            PRIVATE LIMITED,
             Plaintiffs-Appellants,
                           v.
           MICROSOFT CORPORATION,
             Defendant-Cross Appellant.
              __________________________

                   2010-1035, -1055
              __________________________

    Appeals from the United States District Court for the
District of Rhode Island in case no. 03-CV-0440, Judge
William E. Smith.

      ON PETITION FOR PANEL REHEARING AND
             REHEARING EN BANC
            __________________________

 Before RADER, Chief Judge, NEWMAN, LOURIE, BRYSON,
  GAJARSA, LINN, DYK, PROST, MOORE, O’MALLEY, and
                REYNA, Circuit Judges.

  O’MALLEY, Circuit Judge, dissents from the denial of
the petition for rehearing en banc.
PER CURIAM.
UNILOC USA   v. MICROSOFT                               2


                        ORDER


     A combined petition for panel rehearing and rehear-
ing en banc was filed by Plaintiffs-Appellants, and a
response thereto was invited by the court and filed by
Defendant-Cross Appellant. The court granted leave to
file a brief amici curiae to ten damages experts, all ap-
pearing pro se.
    The petition for panel rehearing was considered by
the panel that heard the appeal, and thereafter the peti-
tion for rehearing en banc, response, and brief amici
curiae were referred to the circuit judges who are author-
ized to request a poll of whether to rehear the appeal en
banc. A poll was requested, taken, and failed.
   Upon consideration thereof,
   IT IS ORDERED THAT:
    (1) The petition of Plaintiffs-Appellants for
    panel rehearing is denied.
    (2) The petition of Plaintiffs-Appellants for
    rehearing en banc is denied.
    (3) The mandate of the court will issue on May 23,
2011.

                                  FOR THE COURT


   May 16, 2011                   /s/ Jan Horbaly
 ——————————                       ——————————
      Date                        Jan Horbaly
                                  Clerk



cc: Donald R. Dunner, Esq.
    Frank E. Scherkenbach, Esq
    Michael J. Chapman